DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-21 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, 4-17 and 19-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 12-15, 21-24, 28 and 29 of conflicting Patent No. 10,965,937 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the pending application is generic to all that is recited in claims 1 and 3 of the conflicting Patent No. 10,965,937 B2. That is, claim 1 of the pending application is anticipated by claims 1 and 3 of the conflicting application. Also the corresponding dependent claims are identically the same. Look below for example.
Table 1 illustrates the conflicting claim pairs:

Conflicting Patent No. 10,965,937 B2
1 & 3
2

1
1
4
5
3
3
12
13
Pending Application 17/180244
1
2
3
4
5
6
7
8
9
10
11
Conflicting Patent No. 10,965,937 B2
14
15
1, 3 & 21 
1, 3 & 22 
23
28

24
24
29

Pending Application 17/180244
12
13
14
15
16
17
18
19
20
21



Table 2 illustrates a mapping between the limitations claim 1 of the pending application and claims 1 and 3 of the conflicting Patent No. 10,965,937 B2. Claim 14 and 15 of pending application and claims 1, 3 & 21 and 1, 3 & 22 in the conflicting Patent No. 10,965,937 B2, respectively, are analyzed similarly. Additionally, the dependent claims are analyzed similarly.
Conflicting Patent No. 10,965,937 B2
Claims 1 and 3 of Conflicting Application
Serial Number (17/180244)
Claim 1 of Pending Application
1. A system for displaying electronic content, comprising: 
1. A system for displaying electronic content, comprising: 
a display device; 
a display device;
a network interface configured to receive video data from a network, the video data defining at least one advertisement; 
a network interface configured to receive video data from a network, the video data defining at least one advertisement;
a content controller configured to receive the video data from the network interface and to output a video stream of the video data defining the at least one advertisement for display of the at least one advertisement by the display device; 
a content controller having a frame buffer, the content controller configured to receive the video data and store the video data in the frame buffer, the content controller further configured to provide image frames of the video data from the frame buffer for display by the display device;
an optical sensor positioned to sense light from the display device and provide sensor data indicative of the sensed light; and 
an optical sensor positioned to sense light from the display device and provide sensor data indicative of the sensed light; and
a content monitor coupled between the display device and the content controller, the content monitor configured to receive the sensor data from the optical sensor and the video stream from the content controller, the content monitor configured to compare at least a portion of the video data to the sensor data and to transmit the video data from the content monitor, wherein the display device is configured to display the video data transmitted by the content monitor, and wherein the content monitor is further configured to detect a first error associated with display of the at least one advertisement by the display device based on a comparison of the portion to the sensor data and to transmit a notification indicative of the detected first error.

3. The system of claim 1, wherein the content monitor, in response to detection of the first error, is configured to initiate a reboot of at least one of the group including: the display device, the content controller, and the network interface.


a content monitor configured to receive the sensor data from the optical sensor and a video stream including the video data, the content monitor configured to compare at least a portion of the video data to the sensor data and to transmit the video data from the content monitor, wherein the display device is configured to display the video data transmitted by the content monitor, wherein the content monitor is further configured to detect a first error associated with display of the at least one advertisement by the display device based on a comparison of the portion to the sensor data and to transmit a notification indicative of the detected first error, and 



wherein the content monitor is configured to initiate a reboot of at least one of the group including the display device, the content controller, and the network interface in response to a detection of the first error or a second error associated with display of the at least one advertisement by the display device.


	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-US Pub. No. 20120023516 A1 to Wolinsky (A set-top box for measuring home audience viewership may include a transceiver unit configured to receive and transmit communications signals via a communications network with a head-end system, where the communications signals may include a content signal. A memory may be configured to store television programming information and television channel identifier currently selected. A processing unit may be in communication with the memory and be configured to communicate a video signal of a television channel to a television for display thereon. The video signal may include the content signal and a visual verification signal to be displayed in a region of a television screen. The visual verification signal may be displayed in the region of the television screen by the processing unit. A sensed visual verification signal may be received by the processing unit from an optical sensor positioned to view the visual verification signal. The processing unit may further be configured to determine that the sensed visual verification signal matches the visual verification signal, and associate a timestamp with a channel identifier of each television channel being displayed.)
-US Pub. No. 20180324497 A1 to Woods (Engagement tracking circuitry 316 may include face tracker 318. Face tracker 318 may determine the position and orientation of the user's face with respect to display 312 in order to measure the level of user engagement with the displayed media asset. Face tracker 318 may use an optical device and facial recognition software in order to detect a user's face. Once a user's face has been detected, face tracker 318 may compare the detected face against a database of known user faces stored in a database in storage 308 using facial recognition software. For example, face tracker 318 may use an optical device to capture an image of a detected face within proximity of user equipment device 300. Face tracker 318 may then use facial recognition software to process the captured image and compare the processed image against a database of registered users' faces stored in a database on storage 308. Once a matching face in the database of users' faces is found, processing circuitry 306 may identify the user profile associated with the detected face)
-US Pub. No. 20140152786 A1 to Nicholson (The advertisement player system has an advertisement player 104 that drives the display 100 with video advertisement content that is stored and retrieved from any suitable storage such as ad storage 108. The ad player 104 operates under control of control processor 112 which also controls and oversees operation of the entire system. When the control processor 112 instructs the advertisement player 104 to play an advertisement, the play-out event is logged to a log file 116 which contains a play-out time e.g. start time of the play-out or end time of the play-out or both (where the term time usually includes date), and an advertisement identifier. In this manner, each play-out for each advertisement can be documented for use in determining the payment received for each advertisement. In this manner, an advertiser who pays for play-outs and pays on a fee per impression (play-out) basis can determine that a play-out actually occurred. The log file can then be manipulated to provide reporting as desired that may include summaries for each advertisement rendered.)

Claims 1-21 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426